Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. The evidence in this case establishes an express warranty as to the condition of the boat, which survived acceptance. The memorandum signed by defendant on !May twenty-ninth was a mere receipt for the possession of the boat, and was neither an agreement to accept the boat with existing defects, nor to release plaintiff from any claim for damages that defendant might have on account thereof. The testimony offered by defendant with respect to the condition of the boat on the day of delivery was improperly excluded. Jenks, P. J., Burr, Carr, Woodward and Rich, JJ., concurred.